DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Application Status
Claim 26-45 are under examination.
Claim 1-25 are cancelled.
Claim 26-45 are rejected. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 26-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams et al. (US 5,169,656) and in view of Mueller (US 5,686,125) as evidenced by Encyclopedia Britannica (Ref. U). 
Regarding claim 26, 27, 35, 36, 37 and 45, with respect to the permeable as recited in claim 26, “…increasing feeding frequency of confined steers…” and recited in claim 36, “…decreasing an amount of feed consumed per feeding by confined steers…”, when reading the preamble in the context of the entire claim, the recitations are not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Williams et al. (Williams) teaches a method of feeding beef animals with feed composition (‘656, col. 2, ln. 58-64), wherein the beef animals encompass steers as evidenced by Encyclopedia Britannica (Ref. U). Williams discloses the comprising all grain, no roughage (‘656, col. 2, ln. 5-8), wherein the no roughage is in range with cited range of up to about 5 weight percent as recited in claim 26, which in encompass a zero amount of roughage; and no roughage feed as recited in claim 36.  
Williams teaches the feed composition with known supplements including calcium chloride (‘656, col. 2, ln. 32-40). Williams does not disclose an amount of calcium chloride as recited in claim 26 and 36. However, Mueller discloses a dry cow feed product ('125, col. 2, ln. 60-65).  Mueller discloses the feed product comprising calcium chloride (‘124, claim 7) in amount of 0-15 wt.% on dry basis ('125, col. 4, ln. 30), which overlaps the cited range of about 0.15 wt.% to about 0.40 wt. % in claim 26 and 36.  Mueller teaches a known and successful range for the use of calcium chloride in feed formulations for nutrient requirements (‘125, col. 2, ln. 37-41). Mueller describes the desirability to limit and control food intake under some circumstances (‘125, col. 1, ln. 28-55). Additionally, Williams teaches additional calcium chloride to limit food intake to avoid over eating (656, col. 2, ln. 27-20). Williams and Mueller are of the same endeavor of feed formulation for cattle  It would have been obvious to one of ordinary skill in the art to be motivated use Mueller's calcium chloride range in Williams’s feed one to limit food as taught by Mueller and Williams. 
With respect to claims 27 and 37, Mueller’s calcium chloride range of 0 -15 wt.% on dry basis overlaps the claimed ranges of about 0.2 wt.% to about 0.3 wt.% on a dry weight basis as cited in claim 27 and 37; it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
With respect to the recitation of “…wherein in response to ingesting the total daily feed ration, the steers feed at least about 5 percent more times per day compared to steers fed a conventional daily ration of about 8-15 weight percent roughage on a dry matter basis.…" in claim 26 and 35; and recitation of “… wherein in response to ingesting the total feed, the steers consume at least about 10 percent less feed per feeding compared to steers fed a conventional total feed of about 8-10 weight percent roughage on a dry matter basis.…” in claim 36 and 45;  as modified Williams uses like materials, roughage and calcium chloride with overlapping ranges in the feed composition for steers as claimed, it would therefore be expected that the calcium chloride and roughage in modified Williams feed composition would have the same characteristics claimed, particularly the response as cited, absent a clear and convincing argument or evidence to the contrary. 
Regarding claim 28, 29, 38 and 39, Williams discloses the feed composition comprising intake modifiers including fish oil ('656, col. 3, ln. 1-6; col. 7, ln. 59-62) in an amount of 0.18 wt % ('656, col. 3, Table 1A, ln. 25) which is in range with the cited range of less than about 0.5 weight percent as cited in claim 29 and 39. 
Regarding claims 30, 31, 32, 33, 40, 41, 42 and 43, Williams discloses the feed composition comprising intake modifiers including diammonium phosphate and ammonium sulfate ('656, col. 3, ln. 1-6; col. 7, ln. 59-62).  Williams discloses the feed composition with the intake modifiers comprising the diammonium phosphate, and ammonium sulfate result in a reduction in dry matter intake from cattle, an increase number of feedings per day, a reduction in average amount of consumed at each feeding and a reduction in largest meal consumed at any one feeding ('656, col. 1, ln. 63-68; col. 2, ln. 1-23; col. 5, ln. 52-59) compared to conventional roughage (rations). 
Williams discloses the feed composition comprising 0.20 wt.% of dry matter of diammonium phosphate (col. 4, Table 1E), which is in range with cited range of less than about 0.25 wt.% on a dry matter basis. Williams discloses the feed composition comprising 0.34 wt.% of dry matter of ammonium sulfate (col. 4, Table 1E), which is in range with cited range of less than about 0.45 wt.% on a dry matter basis.
Regarding claim 34 and 44, Williams discusses confined feed facility with a diet with feeding of 5-15% roughage ('656, col. 1, ln. 17-24) is known in prior art. While the upper limit of 5% in the claim abuts the 5% lower limit of the prior art described in Williams, even when ranges do not precisely overlap, when they “are so close that prima facie one skilled in the art would have expected them to have the same properties,” as they are here, the burden shifts to the applicant to show they are different. Titanium Metals Corp. v. Banner, 778 F.2d 775, 783 (Fed. Cir. 1985). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 25-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of U.S. Patent No. 10,349,667 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and patent claims having a confining cattle and feeding the same feed compositions with same components and percentages for the same responses results.  
Claim 25-45 are rejected on the ground of nonstatutory double patenting over claim 1-15 of U.S. Patent No. 10,349,667 B2 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

Claim 25-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11,311,030 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and patent claims having a confining cattle and feeding the same feed compositions with same components and percentages for the same responses results.  
Claim 25-45 are rejected on the ground of nonstatutory double patenting over claim 1-20 of U.S. Patent No. 11,311,030 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792